EXAMINER'S AMENDMENT
This Notice of Allowance is being issued to correct an error in the Examiner’s Amendment that was mailed on 1/27/2021.  In particular, the amendment to claim 1, line 11 has been changed to correctly reflect the intended amendment. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Bonacci on 01/15/2021.

The application has been amended as follows: 
Claim 1, line 1: “the automated determination” was changed to “automated determination”. 
Claim 1, line 2: “DPOAE” was changed to “distortion product otoacoustic emission (DPOAE)”.
Claim 1, line 3: “it” was changed to “the method”.
Claim 1, line 11: “a stimulation frequency pair” was changed to “the stimulation frequency pair”.
Claim 1, line 16: “an individual function” was changed to “the individual function”.
Claim 1, line 17: “iteratively adapting” was changed to “the iteratively adapting”.
Claim 3, line 4: “the group” was changed to “a group”. 
Claim 5, line 3: “the linearly linked” was changed to “linearly linked”.
Claim 5, line 4: “the ridge” was changed to “a ridge”. 
 Claim 7, line 1: “The method according to claim 1,” was changed to “The method according to claim 5,”. 
Claim 8, line 1: “The method according to claim 1,” was changed to “The method according to claim 5,”. 
Claim 8, line 1: “the level pair” was changed to “a level pair”.
 Claim 8, line 2: “a first predefined level pair” was changed to “the first predefined level pair”.
Claim 8, lines 4-5: “wherein µ = ±1 – preferably, +1 -“ was changed to “wherein µ = ±1”. 
Claim 8, lines 5-7: “ΔL1 = 4 to 14 dB - preferably, from 6 to 10 dB – and ΔL2 = 0 to -2.78 dB – preferably, ΔL2 = -1.52 to -2.78 dB” was changed to “ΔL1 = 4 to 14 dB and ΔL2 = 0 to -2.78 dB”.
 Claim 9, line 3: "signal-to-noise ratio of >= 4 dB -preferably, >= 10 dB –" was changed to "signal-to-noise ratio of >= 4 dB,”.
Claim 9, lines 4-5: “the preceding level pair” was changed to “the preceding second level pair”.
 Claim 9, lines 5-6: “a subsequent level pair” was changed to “the subsequent third level pair”.
Claim 10, lines 2-3: "signal-to-noise ratio of ≥4 dB -preferably, ≥ 10 dB –" was changed to "signal-to-noise ratio of ≥ 4 dB,”.
Claim 10, line 3: “the maximum” was changed to “a maximum”.
 Claim 10, line 5: “a signal-to-noise” was changed to “the signal-to-noise”. 
Claim 10, line 5: "signal-to-noise ratio of ≥4 dB -preferably, ≥ 10 dB." was changed to "signal-to-noise ratio of ≥ 4 dB.”.
Claim 11, line 2: "signal-to-noise ratio of ≥4 dB, and preferably ≥ 10 dB,” was changed to “signal-to-noise ratio of ≥4 dB,”.
 Claim 11, line 3: “the first subsequence” was changed to “a first subsequence”.
 Claim 11, line 4: “the start level pair” was changed to “a start level pair”.
 Claim 11, line 5: “the maximum” was changed to “a maximum”.
Claim 12, lines 2-3: "{L1(1..3), L2(1..3)} - preferably, of one subsequence – the position" was changed to "{L1(1..3), L2(1..3)}, the position".
Claim 12, line 3: “the line” was changed “a line”. 
 Claim 12, line 5: “the group” was changed to “a group”. 
Claim 12, line 6: “the ridge direction” was changed to “a ridge direction”.
 Claim 13, line 2: “the first” was changed to “a first”. 
Claim 13, line 3: "signal-to-noise ratio of >=4 dB -preferably, >= 10 dB – the level" was changed to "signal-to-noise ratio of >= 4 dB, a level”.
Claim 13, line 5: “the associated DPOAE” was changed to “an associated DPOAE”.
 Claim 13, line 8: “is preferably adjusted to the projection of the anticipated ridge” was changed to “is adjusted to a projection of an anticipated ridge”.
Claim 13, lines 8-9: “level, i.e., adjusted with ΔL1/ΔL2 ≈ 0.51 ± 0.15” was changed to “level, adjusted with ΔL1/ΔL2 = 0.51 ± 0.15”.
Claim 13, line 9: “the approximately linear” was changed to “an approximately linear”.
Claim 16, line 2: “a DPOAE level map” was changed to “the DPOAE level map”.
 Claim 17 was changed to: “A system for performing the method according to claim 1, the system comprising a computer unit, the computer unit configured to carry out the reading, determining, iteratively adapting, and outputting steps, a main memory, and a non-volatile memory for storing the model function pdp M = f(L1, L2) and the model parameters of the model function, the tone output means controlled by the computer unit for presenting tones to the individual, with the tone recording means connected to the computer unit for detecting DPOAE's from the ear of the individual.”.
 Claim 18, line 1: “at least one” was changed to “the”. 
 Claim 19, line 1: “an output” was changed to “the output”.
 Claim 19, line 2: “a DPOAE level map” was changed to “the DPOAE level map”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest prior art of record, M.L. Whitehead “Dependence of distortion-product otoacoustic emissions on primary levels in normal and impaired ears II. Asymmetry in Li,L2 space”, The Journal of the Acoustical Society of America 97, 2359 (1995); hereinafter Whitehead (previously cited) in view of Rembrand (U.S. Pub. No. 2016/0183849) (previously cited) and Buckley, Jay et al. “DPOAE level mapping for detecting noise-induced cochlear damage from short-duration music exposures”, Noise and Health, Volume 17, Issue 78, September 2015; (previously cited), fails to disclose wherein the model function pdp,M =f(L1, L2) provides a function representing a DPOAE level map corresponding to the population (p) of 1(1...n), L2(1…n)} of a stimulation frequency pair f1, f2 via tone output means to the individual and, for each different level pair {L1(1…n)), L2(1…n)}; and the iteratively adapting comprising iteratively minimizing a difference between the n measured DPOAEs and values given by the model function pdp,M =f(L1, L2) for the corresponding each different level pair {L1(1...n), L2(1…n)}, in combination with the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791